 

AMENDMENT NO. 1 TO DIRECTORS SERVICE AGREEMENT

 

B E T W E E N:

 

FRODE BOTNEVIK

of the City of Oslo

in Norway

 

(hereinafter referred to as the “Executive”)

 

- and -

 

ENHANCE SKIN PRODUCTS INC.

a corporation incorporated pursuant to the

laws of the State of Nevada

 

(hereinafter referred to as the “Corporation”)

 

WHEREAS the Corporation and Director are parties to a Director Service Agreement
made effective August 1, 2015;

 

AND WHEREAS Corporation and Vis Vires Group Inc. are parties to a Convertible
Promissory Note dated June 19, 2015 (“The Vis Vires Promissory Note”) and a
Securities Purchase Agreement dated June 19, 2015 (“The Vis Vires Securities
Purchase Agreement”);

 

AND WHEREAS the parties hereto wish to amend the terms of the Directors Service
Agreement with effect from March 21, 2016 (“Effective date”);

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

  

 - 2 - 

 

1. Section 2.01(c) of the Directors Service Agreement, is amended by deleting it
and replacing it with the following:

 

(c) Prior to receipt of Threshhold Funding, payments required to be made under
this Section 2.01 shall be made as follows:

 

  (1) For the period August 1, 2015 to October 31, 2015 the Corporation shall
pay the Director the sum of two thousand five hundred United States dollars
(US$2,500) to be satisfied seventy percent (70%) in common shares of the
Corporation at the price of $0.0018 and thirty percent (30%) in cash, all such
payments to be made within 30 days of the receipt of Threshhold Funding.        
(2) For the period November 1, 2015 to January 31, 2016 the Corporation shall
pay the Director for the value Services provided in that period to be satisfied
seventy percent (70%) in common shares of Corporation at the price of $0.0018
and thirty percent (30%) in cash, all such payments to be made within 30 days of
the receipt of Threshhold Funding.         (3) For the period from February 1,
2016 the Corporation shall pay the Director for the value of Services provided
in that period to be satisfied 70% in common shares of Corporation at the
weighted average price of the new shares issued to non-related third parties
after the Effective date (excluding shares issued under The Vis Vires Promissory
Note) and 30% in cash, all such payments to be made within 30 days of the
receipt of Threshhold Funding.

 

The Corporation’s obligation to make payments under this Section 2.01(c) is
contingent upon the Corporation receiving Threshhold Funding by April 30, 2017.

 

2. Except as set out in this Amendment Agreement, the Directors Service
Agreement is unaffected and shall continue in full force and effect in
accordance with its terms. If there is any conflict between any provision of
this Amendment Agreement and the Directors Service Agreement, the terms of this
Amendment Agreement shall prevail.     3. This Agreement and all of the rights
and obligations arising herefrom shall be interpreted and applied in accordance
with the laws of the Province of Ontario and the courts of the Province of
Ontario shall have exclusive jurisdiction to determine all disputes relating to
the Agreement and all of the rights and obligations created hereby. The
Executive and the Corporation hereby irrevocably attorn to the jurisdiction of
the courts of the Province of Ontario.

 

  

 - 3 - 

 

IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.

 

SIGNED, SEALED AND DELIVERED )   )   )   )   )   )           Frode Botnevik    
  ENHANCE SKIN PRODUCTS INC.           Per: Donald Nicholson, President & CEO

 

  

  

